PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/492,376
Filing Date: 20 Apr 2017
Appellant(s): Forrest et al.



__________________
Ryan W. Cagle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 23, 2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
A.	Overview of the invention of Claim 1
Regarding Appellant’s statement (pg. 6, 2nd paragraph) that “a separate discussion of Allam is not required”, it is noted that Allam teaches many of the elements that Appellant is arguing against Kesseli (e.g. “the working fluid”). Appellant is attacking the references individually (in this case, Kesseli) without addressing the obviousness of the combined teachings. It must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.
B.	The rejections of Claims 1, 2, 4, 16, 17, and 20 are improper at least because the examiner has mischaracterized the teaching from Kesseli and White.
i.	The air/fuel mixture of Kesseli is not a working fluid as recited in the present claims or as taught in the primary reference to Allam, and Kesseli does not actually disclose or suggest that its air/fuel mixture is a working fluid.
Per the Final Office Action dated 04/23/2020, Allam teaches all the limitations of claim 1, except for a dilute hydrocarbon stream for heating the working fluid. Kesseli teaches injecting a hydrocarbon stream via VOC-producing system 50 (note: VOC stands for “volatile organic compound”) upstream of compressor 15, similar to that shown in Appellant’s Fig. 2, which shows injecting dilute hydrocarbon 171 upstream of compressor 140, as a modifying teaching for Allam.  Appellant’s argument that Kesseli’s air/fuel mixture is not a working fluid is irrelevant because Allam already teaches CO2 being circulated as a working fluid.
st paragraph) the term “working fluid” is defined in present claim 1. However, this is not the case. The claim 1 limitation “a working fluid that is repeated compressed and expanded for power production” does not define the term “working fluid”. Therefore, the working fluid in Kesseli does not need to be “repeated compressed and expanded” for it to be considered a “working fluid”. It was known in the art, as inherent, that a “working fluid” transfers force, motion, or mechanical energy, and therfore Kesseli’s fuel/air mixture is certainly a “working fluid” as it drives gasifier turbine 30.
ii.	The examiner wrongly argues that Kesseli teaches heating its air/fuel mixture with heat (via recuperator 20) that is formed outside of the combustor.
According to Appellant’s disclosure, Fig. 2 teaches only two ways of “heating the working fluid with heat that is formed outside of the combustor”. The first is by using compressors 140 and 160 to heat via compression. This was pointed out on page 10 of the Final Office Action. The second is by using heat exchanger 120, which provides heat to the working fluid from the turbine exhaust 112. Both ways of heating are taught by Kesseli, which provides both a compressor 15 and a recuperator 20 to impart heat onto the working fluid. The examiner does not have to rely on Appellant’s own application to show how Kesseli’s working fluid is being heated, since both methods of heating were known in the art.
Regarding Appellant’s argument (pg. 12, 1st paragraph) that “claim 1 recites…the second fuel source is oxidized without substantial combustion” and “the air/fuel mixture is heated by compression in compressor 15 and is not heated by oxidation of the VOCs”, it is noted that Appellant’s Fig. 2 (which is the elected species) does not explicitly show oxidation of the dilute hydrocarbon stream outside of the combustor. As shown in Fig. 2, oxidant supply 60, which is connected only to combustor 100, is the only source of oxygen, and there is no other source of oxygen outside of combustor 100. Therefore, the second fuel source is oxidized – outside the combustor – by the residual oxygen in the “substantially pure” recycle CO2 stream 135, after the CO2/fuel/oxygen mixture 112 is separated by separator 130. As 2 remaining in Allam’s CO2 circulating fluid.
iii.	Because the examiner has mischaracterized what is actually taught by Kesseli, the examiner has improperly combined Kesseli with Allam in a manner that would not have been done by a person or ordinary skill in the art at the time of filing of the present invention and without knowledge of the present invention.
Appellant argues that “Kesseli teaches the use of a reactor in its microturbine” and “distinguishes its reactor from a combustor” (pg. 13, 3rd paragraph) and “A person of ordinary skill in the art without knowledge of the present invention would not have attempted to combine teaching from Kesseli around its combustion process with the teaching of Allam around its combustion process since Kesseli expressly distinguishes the central element of the two different types of combustion processes” (pg. 14, 2nd paragraph). This argument focuses on the combustor type used in Kesseli, which is reactor chamber (25). However, Appellant is mischaracterizing the application of Kesseli, in which only the injection of VOCs upstream of the compressor is being used to modify Allam. Appellant is arguing that Kesseli’s reactor is not a combustor, but Allam already teaches a combustor.
Regarding Appellant’s argument (paragraph bridging pgs. 13-14) that “Kesseli teaches that VOCs are unreliable and must themselves have make-up fuel provided to compensate for the fluctuating heating value provided by VOCs” and “a person of ordinary skill in the art would not have predicted that VOCs could be used in the Allam combustor to increase the heating value in the Allam combustor with a reasonable expectation of success”, Kesseli teaches “If the VOC-producing system 50 does not produce a sufficient concentration of VOCs to maintain operation of the engine, the VOCs can be supplemented with a flow of fuel” (Col. 5, ll. 1-4). Therefore, Kesseli teaches that it was possible to operate the engine solely on VOCs, and that supplemental fuel flow should be added only when this is not possible.
st paragraph) that “the addition of VOCs to Allam would not have been expected to provide any value”, VOCs clearly provide value since Kesseli teaches the possibility of running the engine on VOCs alone.
iv.	Kesseli combined with Allam does not suggest that VOCs from Kesseli may have been added to the Allam process to result in the VOCs being oxidized without substantial combustion to provide heat that is formed outside of the combustor.
Regarding Appellant’s argument (pg. 16, 1st paragraph) that “the examiner argued that the skilled person would have modified Allam to add VOCs that would be combusted, and the examiner then argued that the VOCs would have been oxidized without combustion” and that “the examiner cannot have it both ways”, it is noted that the fact that heat is generated from combusting VOCs was applied by the examiner to show that VOCs have heating value. The fact that VOCs can be combusted does not mean that they must be combusted to provide heat.
Regarding Appellant’s argument (pg. 16, 3rd paragraph) that “Said paragraph states that the circulating fluid may contain other components that are removed from the circulating fluid in and around the same time as water separation”, the paragraph in question (p. [0217] of Allam) uses the term “can be” throughout. For instance, the paragraph states “secondary components such as SO2, SO3, HCl, NO, NO2, Hg, and excess O2, N2 and Ar can be removed” (p. [0217], ll. 7-8) and “Any excess O2 present in the CO2 circulating fluid can be separated as an enriched stream for optional recycle to the combustor” (p. [0217], ll. 17-19). Therefore, the excess O2 does not necessarily have to be removed, and in the case that they are not removed, the residual O2 in the CO2 circulating fluid would provide the oxygen needed to oxidize the VOCs without substantial combustion.
Regarding Appellant’s argument (pg. 17, 1st paragraph) that “Since Kesseli nowhere discloses or suggests that any of the VOCs or make-up fuel is oxidized without combustion in the compressor 15 or the heat exchanger 20, it appears evident that such event does not occur”, just because Kesseli did not 2 in the CO2 circulating fluid would allow the injected VOCs, as taught by Kesseli, to become oxidized.
v.	The combination of White with Kesseli and Allam would not have led a person or ordinary skill in the art to add VOCs to Allam in an amount below the lower explosive limit.
Regarding Appellant’s argument (pg. 18, last paragraph) that “to be useful as a fuel, the gas must be concentrated to a range that is above the LEL (lower explosive limit)” and “the person of ordinary skill in the art would not have predicted that a gas with VOCs in a concentration that is below the LEL could have been used in a power generation process with any reasonable expectation of success”, this argument was addressed on pg. 11 of the Final Office Action. Additionally, White teaches (Col. 3, ll. 15-24) “Because of the risk associated with allowing the concentration of hydrocarbons to approach the Lower Explosion Limit (about 1½% hydrocarbon by volume), the concentrations associated with gases in these devices never become sufficiently fuel rich for the desorbate to act as the primary fuel for an engine” and “The engine requires a separate fuel supply to operate”. The combination, in view of White, of Kesseli’s VOCs with Allam’s power cycle system is proper because Allam already has a separate fuel source (denoted by carbonaceous fuel 254).
C.	The examiner has incorrectly withdrawn claim 3 from the present application since claim 3 is clearly within the scope of the elected species of FIG. 2.
D.	The examiner has set forth a requirement for the drawings that is not supported by prevailing law.
With respect to issues C and D above, it is noted that the Patent and Trial Appeal Board is not the venue to adjudicate objections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HENRY NG/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741  
                                                                                                                                                                                                      /KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.